Citation Nr: 1445319	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to special monthly compensation based on aid and attendance/housebound.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and December 2010 rating decisions.
	
The Board notes that the Veteran was denied service connection for arthritis of the entire body and a right knee problem in a May 2000 rating decision.  With regard to the Veteran's current knee claim, he has specifically indicated that he is claiming service connection for bilateral knee degenerative joint disease.  As such, the Board concludes the Veteran's current claim for bilateral knee degenerative joint disease is separate from his 1998 claim for a right knee condition and his 1998 claim for entire body arthritis, and will thus be reviewed as an original claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case.  In September 2014, the Veteran's accredited representative provided a waiver of initial review of this evidence by the Agency of Original Jurisdiction in accord with 38 C.F.R. § 20.1304.


The issue of entitlement to special monthly compensation based on aid and attendance/housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A headache disability has not been shown to be etiologically related to a disease, injury, or event in service.

2.  By a May 2000 rating decision, the Veteran's claim of service connection hearing loss was denied on the basis that the evidence of record did not show hearing loss related to military service. 

3.  Evidence received since the May 2000 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

4.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.

5.  Degenerative joint disease of the bilateral knees was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show degenerative joint disease of the bilateral knees to be etiologically related to a disease, injury, or event in service.
6.  The competent and credible evidence establishes that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for headaches.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).

2.  The May 2000 rating decision denying the Veteran's claim of service connection for hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hearing loss has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

5.  Service connection is not warranted for degenerative joint disease of the bilateral knees.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for entitlement to TDIU rating have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss and his claim for entitlement to TDIU, these claims, and only these claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for bilateral hearing loss and his claim for TDIU is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in January 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided pertinent VA medical examinations in September 2010.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The Board notes that the examiners did not review the claims file.  However, based on the examination of the Veteran and his assertions at these examinations, the Board finds these VA examination reports to be thorough, complete, and sufficient upon which to base a decision with regard to these claims, as will be discussed in further detail below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis and organic diseases of the nervous system, such as hearing loss, are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply these issues.  

Headaches

The Veteran is seeking entitlement to service connection for headaches. 

A review of the service treatment records reveals that the Veteran complained of a headache in January 1969.  The Veteran also complained in July 1969 of headaches for a week.  He reported at this time that he had been in a motor vehicle accident a month prior.  On his September 1969 Report of Medical History, the Veteran reported a history of a head injury.  This was not reported on his 1967 entrance examination. 

In a June 1998 VA treatment record, the Veteran reported an occasional headache. 

The Veteran underwent a VA examination in September 2010, at which he was diagnosed with headaches.  At this examination, the Veteran reported that he rarely gets headaches, approximately less than once per month.   It was noted in this examination reported that this injury or disease did not occur until after active service.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  Currently, there is no competent medical opinion relating a current diagnosis of a headache disability to service.  As discussed, the Veteran specifically indicated at the September 2010 VA examination that he rarely gets headaches, and it was noted that these did not occur until after service.  The Veteran has never described a continuous or recurrent symptoms since service.  The first medical evidence of record documenting complaints of headaches post service is from 1998.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he has headaches as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, with regard to his statements, the Veteran, as a lay person, is not capable of linking a current diagnosis of headaches to his active duty service, as he has no medical training or expertise which render him competent to do so.  Additionally, the Veteran has not maintained continuous or recurrent symptoms of headaches since service.

To the extent that the Veteran complained of headaches during service, the Board finds no evidence that these complaints were anything more than acute and transitory, as there is no other indication that the Veteran had a chronic headache disability during service or for several years after discharge or that these isolated complaints in service are in any way related to a current headache diagnosis of any kind.

Therefore, as the medical evidence of record does not reflect that the Veteran developed a headache disability as a result of service, and the Veteran is not competent to link a post-service diagnosis of headaches to service, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for headaches must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Hearing Loss

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for hearing loss in a May 2000 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).
 
The basis for the May 2000 denial of the Veteran's claim of service connection for a hearing loss was that the evidence of record did not show hearing loss related to military service.  At the time of this denial, service treatment records, post-service medical records, and statements submitted by the Veteran were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, Social Security Administration (SSA) disability records, private medical records, and VA medical records.  

With regard to the newly submitted evidence, the Board notes that the claims file contains a February 2004 private medical record from Hemphill Hearing Center, at which it was noted that the etiology of the Veteran's hearing loss and tinnitus is as likely as not secondary to his excessive noise exposure while serving in the military. 

As the newly submitted evidence contains medical evidence of a relationship between current hearing loss and military service, the Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

Turning to the merits of the case, the Veteran contends that he has hearing loss as a result of his active duty service.  

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  While the Board recognizes the Veteran's sincere belief in his claim, the competent medical evidence of record does not show the Veteran to have current hearing loss of either ear, according to VA standards. 

Specifically, the Veteran underwent a VA examination in September 2010.  Upon examination, the Veteran's speech recognition score was recorded at 98 percent bilaterally.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not recorded at 40 decibels or greater in either ear.  Furthermore, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 decibels or greater for either ear.  As such, the VA criteria for establishing a hearing loss disability was not met for either ear at this examination.

The claims file contains no other medical evidence reflecting that the Veteran currently meets the criteria for hearing loss of either ear according to VA standards. Thus, without a current diagnosis according to VA standards, there may be no service connection for this claimed disability on a direct or a presumptive basis. 

The Board acknowledges the Veteran's contentions that he has hearing loss as a result of his active duty service.  Here, the Veteran has already been granted service connection for tinnitus.  As such, the Veteran's lay statements regarding in-service noise exposure or continuity of symptomatology since service are not in question. However, the Board finds that a diagnosis of hearing loss according to VA standards is not capable of lay observation.  Specifically, the Board finds that, as a lay person, the Veteran is not competent to opine on the specific audiometric findings required to establish a diagnosis for VA compensation purposes.  This is because he does not have training in audiological diseases.  As such, while the Veteran's opinion is provided weight as to duration of his symptoms, his opinion is afforded no weight in the analysis of whether he has hearing loss of either ear that currently meets the criteria for hearing loss according to 38 C.F.R. § 3.385.

By contrast, the September 2010 VA medical professional conducted and detailed in the examination report the appropriate diagnostic test results.  As such, the Board places the most significant weight on the September 2010 VA test results, which find against service connection.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Bilateral Knees

The Veteran is seeking entitlement to service connection for degenerative joint disease of the bilateral knees.  He reported that he injured his knees during service.

A review of his service treatment records reveals no complaints, treatment, or diagnoses of a disability of either knee. 

Post-service, the Veteran underwent a VA examination in September 2010.  At this examination, the Veteran reported that he had arthritis for about 10-15 years, which affects his knees.  This examination noted that knee films from 2006 showed degenerative joint disease.   

With regard to granting service connection on a presumptive basis, there is no evidence of record reflecting that the Veteran had arthritis of either knee to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis.  

With regard to granting service connection on a direct basis, there is no medical evidence of record reflecting that the Veteran had a knee injury or disability in service, and no competent medical opinion has related a current diagnosis of knee disability to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service.  As noted above, the Veteran specifically asserted at the September 2010 VA examination that he developed arthritis of the knees about 10-15 years prior, which was approximately 26 years after his discharge from service.  He did not date his symptoms back to service at this examination.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he should be granted service connection for degenerative joint disease of the bilateral knees as a result of his active duty service.  However, the Veteran has not maintained a continuity of relevant symptomatology since service.  Additionally, the Veteran, as a lay person, is not capable of linking a current diagnosis of degenerative joint disease of the bilateral knees to his active duty service, as he has no medical training or expertise which render him competent to do so. 

Therefore, as the medical evidence of record does not reflect that the Veteran developed degenerative joint disease of the bilateral knees during or as a result of service, the Veteran has not maintained a continuity of relevant symptomatology since service, and the Veteran is not competent to link a post-service diagnosis of degenerative joint disease of the bilateral knees to service, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for degenerative joint disease of the bilateral knees must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for peripheral vascular disease of the left lower extremity (40 percent); peripheral vascular disease of the right lower extremity (20 percent); posttraumatic stress disorder (PTSD) (30 percent); cataracts with pseudophakia of the right eye (30 percent); diabetes mellitus, type II with erectile dysfunction (20 percent); tinnitus (10 percent); carpal tunnel syndrome, compression median mononeuropathy of the right wrist (10 percent); carpal tunnel syndrome, compression median mononeuropathy of the left wrist (10 percent); peripheral neuropathy of the left lower extremity (10 percent); and peripheral neuropathy of the right lower extremity (10 percent), for a combined evaluation of 90 percent.  Thus, the Veteran meets the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  In an October 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran asserted that he most recently worked from 2000 to 2008 doing janitorial work.  He indicated on this form that his health declined and he was too sick to perform his duties.  He also indicated that his education extended through 2 years of high school.  In VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) submitted in March 2010, the Veteran indicated that he worked as a laborer for Monday Construction from October 2004 to October 2009.

In a September 2010 VA examination, the Veteran described his employment history, which included working for a steel company, in a shipyard, for Firestone as a C-operator, and as a bricklayer, among other things.  Most of his employment history reflects physical labor. 

The Veteran underwent pertinent VA examinations more recently in 2014.  

In a May 2014 VA psychological examination, it was noted that the Veteran was terminated in 2008 from a contract janitorial position for getting into a physical altercation.  He described increasing problems at work as well as increasing difficulty to physically do the job, so he decided to retire.  The Veteran was noted as having occupational and social impairment with reduced reliability and productivity. 

In a May 2014 VA eye examination, it was noted that the Veteran's eye condition does not impact his ability to work. 

In a May 2014 VA aid and attendance examination, it was noted that the Veteran was confined to bed and that he needed assistance with bathing and tending to other hygiene needs.  With regard to posture and general appearance, the Veteran was noted as "good but not ambulatory."




In a July 2014 VA peripheral neuropathy examination, the examiner determined that the Veteran's diabetic peripheral neuropathy impacts his ability to work in that he cannot walk far or stand long periods due to severe neuropathic pain. 

In a July 2014 VA diabetes mellitus examination, the examiner determined that the Veteran's diabetes mellitus and/or diabetes-associated conditions and/or complications impacts his ability to work in that he cannot walk far or stand long periods due to poor circulatory condition.

Based on this evidence, the Board finds that a preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  As noted above, the Veteran's education extended through 2 years of high school.  His most recent employment had been doing physical work as a janitor or with a construction company.  There is no evidence of record demonstrating that the Veteran obtained any specific education or training that could be applied in a different occupation or in an occupation that did not require physical labor.  The Board observes that the Veteran's work as a janitor and his other described jobs over the years were most likely physically demanding and would require an amount of standing and walking, activities which the most recent VA examinations reflect would be challenging for the Veteran, given his neuropathic pain and circulatory condition.

Furthermore, the May 2014 VA aid and attendance examination reflects that the Veteran was confined to his bed and needed assistance with basic daily activities, such as bathing and tending to other hygiene needs.

Upon review of the evidence, the Board finds that the Veteran's service-connected disabilities would clearly prevent him from doing physically demanding work.  It is not clear if the Veteran's service-connected disabilities alone would prevent him from obtaining and maintaining purely sedentary employment.  However, his level of education and lack of training in areas outside of employment involving physical labor would likely prevent him from successfully performing a typical sedentary job requiring skills such as computer use.  The Board finds that, in light of the Veteran's educational background and employment history, it would not be feasible for him to follow any substantially gainful occupation due to his service-connected disabilities. 

The Board is responsible for determining, on the basis of all the evidence of record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  In this case, the Board finds the preponderance of the competent and credible evidence supports the claim.  Therefore, the Veteran must prevail and his claim of entitlement to TDIU is granted.


ORDER

Entitlement to service connection for headaches is denied.

As new and material evidence has been submitted regarding the claim for service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for degenerative joint disease of the bilateral knees is denied. 

Entitlement to TDIU is granted.


REMAND

In a September 2013 rating decision, the RO denied entitlement to special monthly compensation based on Aid and Attendance/Housebound.  Subsequent to this decision, in October 2013, the Veteran underwent an VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report.  Then the Veteran's accredited representative submitted another claim for aid and attendance in October 2013.  As these documents were submitted so shortly following the September 2013 denial, it demonstrates an indication that the Veteran wishes to pursue his initial aid and attendance claim and the Board will construe such documentation as a notice of disagreement (NOD) with the September 2013 rating decision.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130 .
Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the issue of entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed with respect to this issue, the claim must not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


